831 F.2d 290Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Brian A. BROWN, Plaintiff-Appellant,v.Gwendolyn Brown MOORE, in the Estate of Henry P. BrownPersonal Representative;  Hallen William, D.C.Department of Corrections Director,William Plaut, Administrator,Defendants-Appellees.
No. 87-7175.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 15, 1987.Decided:  Oct. 2, 1987.

Brian A. Brown, appellant pro se.
D.Md.
DISMISSED.
Appeal from the United States District Court for the District of Maryland, at Baltimore.  Joseph C. Howard, District Judge.  (C/A No. 87-567-JH).
Before DONALD RUSSELL, SPROUSE, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Brian A. Brown seeks to appeal the transfer of his pending 42 U.S.C. Sec. 1983 action from the District of Maryland to the District of the District of Columbia.  He also moves for a stay pending appeal of the transfer order.


2
This Court has jurisdiction to review final decisions of the district court.  28 U.S.C. Sec. 1291.  It is well-settled that transfers under 28 U.S.C. Secs. 1404(a) and 1406(a) are not appealable.    See Gower v. Lehman, 799 F.2d 925, 927 (4th Cir.1986);  Elliott Machine Corp. v. Modern Welding Co., 502 F.2d 178, 180 (4th Cir.1974).  We therefore lack jurisdiction to entertain this appeal.


3
Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


4
DISMISSED.